 BRYANBROTHERSPACKING COMPANY285No person will be allowedto carryon Union organizing activities on thejob.Any-body whodoes so, andwho therebyneglects his own work,or interfereswith thework of otherswill be subject to discharge.Anybody whotells you anythingcontraryto any of the foregoing is not telling:you the truth.Do most ofyou know why the Teamsters Union is interested in having you signup with themThey arenot interested in you as anindividual, but are interestedmainly in the dues thatyou pay.Tothem it is a business,as our business is to us.The moremembers theyhave is the more money theyhave cominginto theirtreasury.Afterthe company is organized,they will fight for only a fewof those'members whoattendthe Union Hall regularly.If you are fired or laidoff, theyknow thatyou will haveto be replaced by anotheremployee, andtheywill stillbe getting their dues every month.May I say toyou-considervery carefully before youselect peoplewith theTeamsters'reputation to representyou with your employer who has always beenfair andhas treatedyou as you wouldlike to betreated.If any of you have anyquestions concerningthe Union, or any othermatter,we will be happy todiscussthem with you at any time.Bryan Brothers Packing CompanyandAmalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO.Case No. 26-CA-926 (formerly Case No. 15-CA-1616). October5, 1960DECISION AND ORDEROn June 17, 1960, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Respondent filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner, with the modification indicatedbelow.'[The Board dismissed the complaint.]iWe adoptthe Trial Examiner's resolutions of credibility in this caseonlyinsofar ashis findings are based upon his observation of the witnesses and their demeanor at thehearing.However,we do not adopt his analysis of the credibility of the witnessesto the extent such analysis appears to be based upon needless speculationas to thewitnesses'conduct with respect to minor details.129 NLRB No. 29. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding began with the filing of a charge on July 30, 1959, by the ChargingParty, and with all parties represented, was heard before the duly designated TrialExaminer in West Point, Mississippi, on February24 and 25,1960, on complaintof the General Counsel and answer of the Respondent.The issues in the case are whether Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, herein called the Act, by trans-ferring Ruth Jeffcoat, an employee, on May 4, 1959, and terminating her employ-ment on June 2, 1959, and transferred Margaret Ann Brown, an employee, on May 8,1959, and terminating her employment on July 3, 1959.The defenses of the Respondent to the respective allegations are that the transfersand the discharges were for cause and not in violation of the Act.At the conclusion of the case General Counsel moved to conform the pleadingsto the proof on immaterial points, and, over the objection of Respondent, thismotion was granted.All parties were represented by counsel who participated in the hearing.Fullopportunity was afforded to parties to be heard, to examine and cross-examinewitnesses, to introduce relevant and pertinent evidence, and to file briefs on orbefore March 28, 1960. Briefs have been received from the General Counsel andfrom Respondent's counsel and they have been carefully considered.Upon the entire record and from my observations of the witnesses at the hearing,I hereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Mississippi corporation, with its principal office and place of businesslocated at West Point, Mississippi, is engaged in the business of operating a packingplant at which cattle, hogs, and sheep are processed.During the year endingDecember 31, 1958, which period is representative of all times material herein,Respondent processed or sold goods or merchandise valued in excess of $1,000,000,of which goods or merchandise valued in excess of $50,000 were shipped from itsWest Point,Mississippi, establishmentdirectly to points outside the State ofMississippi.I find Respondent is engaged in commerce within the meaning ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO,isa labor organizationwithin themeaningof Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesRuth Jeffcoat, an employee of Respondent, was transferred on May 4, 1959, froma job paying more per hour than the job to which she was transferred, and on June 2,1959, her employment was terminated.Margaret Ann Brown, likewise an employee,was transferred on May 11, 1959, from a job paying more per hour than the jobto which she was transferred and on July 3, 1959,1 her employment with Respondentwas terminated.The General Counsel alleges these transfers and discharges andthe subsequent failures to reinstate these employees was because of their membershipin and activities on behalf of the Charging Party and that the actions were taken inorder to discourage union or concerted activities of its employees.The Respondentdoes not deny the transfers nor the discharges but contends that such actions in eachinstance was for a good cause and asserts the Respondent's complete lack of knowl-edge of any union activity by the individuals.The primary issue involved hereinis burden of proof.B. Activities of Ruth Jeffcoat and Margaret Ann BrownIn order to better understand the facts of this case the Trial Examiner visited theRespondent's plant.The operations involving both Mrs. Jeffcoat and Mrs. Browntook place in the confines of one large rather long room in the basement of the plant.'All dates are In 1959 unless otherwise stated. BRYAN BROTHERSPACKING COMPANY287The room was noisy with the machinery running, but conversation could take placewith a raised voice.This room contains the bacon-slicing operation and an areacalled prepack.Along one wall is an endless belt on which bacon which had beensliced in the slicing machine at one end of the belt traveled to the other end wherepackages of it are sealed and put into boxes.Along this movable belt sit five womenemployees.These are the weighing employees of the bacon-slicing line.Three ofthem are sitting in tandem in the area between the belt and the wall, and two areon the other side of the belt in a staggered position so they are not exactly acrossthe belt from each other. Bacon in tentative packages flows on the belt. These fiveemployees take turns in picking up the tentative packages, weighing them on a presetscale, and by adding or substracting a small amount of bacon arrive at full measure.They then replace the packages on the belt to be sealed and packed into boxes at theend of the line.Thus it can be seen that the five bacon scalers adapt themselvesto the rhythm of the job picking up the unweighed portions of bacon as it comestheir turn and replacing weighed portions.Likewise, all employees adjust themselvesto the rhythm of the line, and as they are on a group incentive plan they keep theline moving as rapidly as possible.Ruth Jeffcoat, while working on the bacon slicingline, occupied the seat on the side where there were three workers which seat wasthe first one reached by the baconas itwas carried on the belt.Margaret AnnBrown, while on the same line, worked at the end of the belt in the area where theweighed bacon was sealed and packed into boxes. She put the individual packagesinto boxes.Both of these employees were transferred from their operations on the bacon-slicingline to prepack which lay directly across the room from the endless belt. Inprepack, products such as cutlets and liver are packaged into varying sized packages.This is done manually by packing and weighing the products assembled around thescale.Although the prepack employees also had a group incentive, they neverreached the standard so their pay never exceeded their base pay.1.Ruth Jeffcoat's storyAs noted from the above, Ruth Jeffcoat was transferred from bacon slicing toprepack where she worked for approximately 1 month before she was terminated.Prior to the transfer she had been with bacon slicing for slightly more than 3 years.The foreman in both activities was Wheeler Duke.She testified that she had had three union discussions with Wheeler Duke in thegroup of the five weighers on the belt.2The first was before lunch sometime inFebruary 1958.Her story was that Mr. Duke asked them if any of them had beencontacted by the Union. In reply, she and another employee, Mrs. Glasson, toldhim that they had been contacted.3 The second occurred during the same day butafter lunch when Mr. Duke asked them (Mrs. Jeffcoat and Mrs. Glasson) to bringover their husbands and have coffee that night at his house.Mr. Duke also toldthem that he would appreciate it if they werenothome to greet themanfrom theUnion who was scheduled to come to visit with them that same evening.Mr. Dukealso said that the personnel manager of Respondent, Mr. A. W. Gable, wanted tosee Mrs. Jeffcoat in the office. She saw Mr. Gable around 5 o'clock, quitting time,but just prior to seeing him she had one more talk with Mr. Duke (the third dis-cussion) who told her that if anyone questioned her as to why she was seeing Mr.Gable to say that it was on a personal matter.Mr. Gable told her he understoodthat the union agents would call at her home that night but for her not to stay homeand he would appreciate it if instead she would go to Mr. Duke's that evening. Shefurther said that she and her husband and Mr. and Mrs. Glasson went to the Duke'sthat night for coffee and when she and Mrs. Glasson reported to Mr. Gable the nextmorning, he told them he appreciated what they had done and that if he or Mr. Bryan,the owner, could do anything for them to please let them know.She also testified that sometime between Thanksgiving and Christmas in 1958 (thiswas 6 or 7 months before her discharge) the bacon-slicing line had to work a fewextra hours on Saturday morning.At that time she remarked to the weighers, andtoMr. Duke who was present, that if they had a union in the plant they could have"There was an election in Respondent's plant in February 1958Mrs. Jeffcoat didnot know what union was involved but did know that it was not the Charging Party.She said thatabout 3 weeks prior to thatelectionwas when Mr. Duke spoke to theweighersThis incidenttook placemore than ayear beforethe transfers and did notinvolve the ChargingParty.It is also deniedby Mr. Duke.3Mrs Glasson did not testify.The General Counsel rested his case on the testimony ofMrs. Jeffcoat and Mrs.Brown. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDfinished the work they were doing the previous Friday and would not have had towork on Saturday for 2 hours.Mr. Duke then stated that "if the girls wanted theunionhe thought that was their right and their privilege and he didn't blame them ifthat's what they wanted."Duke denies the incident.Her testimony with respect to her transfer was that one day 3 or 4 weeks beforeher transfer on May 4, Mr. Duke told the five girls on the belt that they were gettingmore hours and hence more money on the bacon-slicing line than the employees inprepack were getting, so the employees would rotate between bacon slicing and pre-pack in order to equalize the hours.At the start of the workweek on Monday, May4, 1959, she reported to work in the prepack when Mr. Duke pointed his finger inthat direction.No words were spoken.On the following Thursday morning shetalked to Mr. Duke at the door of the storage cooler and then got on an elevatorwith him where they stopped between floors to talk.This was around 9 a.m. Sheasked him why she was still in prepack.He told her that he had to transfer her andlater on lay her off and that he wished she would not ask him any more questionsas he could not tell her.However, he did tell her it was because of her husband'sunion activities at Babcock & Wilcox and he hoped there would be no hard feelingsbetween all of them (the Browns, the Jeffcoats, and the Dukes)? (Mrs. Jeffcoattestified that the Jeffcoats and the Dukes had visited each other once or twice intheir lifetime.)Duke denies the incident.While on the bacon-slicing line, she was averaging about $1.20 an hour (1.10 plusincentive pay) for 43 to 50 hours per week. In prepack she made $1.10 an hour(they never reached the incentive standard) and worked only from 25 to 30 hoursa week.On June 2, 1959, as she and Margaret Ann Brown were working in prepack, Mr.Stevenson, brought in supplies for them to package veal cutlets.These had to bepacked in what is called a 6-pound box.That meant that the box when packed withcutletswould weigh 6 pounds.The box itself, a cardboard box, is approximately14 inches long, 4 inches wide, and 4 inches deep. She said she had never seen ordone a 6-pound box before and asked for instructions.He told her he knew "damnwell" that she had, whereupon she called him a "damned liar."He said that "nodamned woman was going to call him that" but after a while he said that he realizedthat she had not done the work, at which time she told him that he was not a liar.Nevertheless, he said that he was going to tell the boss that he would not work withher.He made his report, following which Mr. Duke took her to Mr. Gable's office.Present in ,the office were Mr. Gable, Mr. Wheeler, Mr. Stevenson, and Mr. RobertSmith, the production superintendent of the Respondent. She admitted before themthat she had called Mr. Stevenson a "damned liar" but said that Mr. Stevenson shouldnot argue with her. She recalled that Mr. Smith asked Mr. Gable, "I wouldn't liketo be called a damned liar, would you?And Mr. Gable in turn said, 'No."' Shethen was told to wait outside. Shortly thereafter Duke came out and said ". . .they are trying to make a mountain out of a damned mole hill." Later he told herthey were going to have to lay her off for a while. She replied, "If you've gottayou've gotta."When she was presented with the check by Mr. Duke's assistant,Carl Bryan (no relation to Respondent), she asked him why she was being laid off,but he could give her noreason.As to vulgarity in the plant, she testified that she had heard foremen and othersupervisors use vulgar language in the plant-that the girls in the bacon-slicing lineused vulgar language and that stronger words than "damn" were frequently used andthat she had never been warned about the use of vulgarity. Further, she testifiedthat she never saw any company rules posted on the bulletin board.The only rulesshe could remember everseeingon the bulletin board related to prohibiting "horseplay" in the plant.As to her union activities, her husband was on the organizing committee for theBoilermakers Union at the plant of Babcox & Wilcox, and he held meetings at theirhome since October 1958 until recent time.These meetings were held once or twicea month at night or on Saturday. She signed an application card for membershipin the Charging Party on June 1, 1959, which was the day before the day of the alter-4Her actual testimony is as follows : "And Mr Duke told me then that,he said, `Ruth,ithurts the hell out of me to have to do this to you,to have to tell you this,but thatI've had my orders from higher up and live got a job to do' He said, `I've got to trans-fer you,' he said, 'I had to transfer you and later I've got to lay you off'And I askedMr. Duke why just me,why he was doing this to me,and he said,'Iwish you wouldn'task me any more questions because I'm not allowed to talk.' . . . and I told himI had a right to know...and Mr. Duke then told me that it was because of myhusband's activities at Babcock& Wilcox. .11 BRYANBROTHERSPACKING COMPANY289cation with Mr. Stevenson and of her discharge.She said she had signed the cardat home(thiswould be in the evening of June 1) and her husband turned it overto the Boilermakers'representative.Itwas not until 3 or 4 weeks after her dis-charge that she met Thomas M. Kenney, the International Representative of theCharging Party, after her discharge but in the same week, she met Mr. W. EnosLanning, also an International Representative of the ChargingParty.Prior to thistime she had no contact with any union except for the meetings which her husbandheld for the Boilermakers at their house.Afterher discharge she started holdingmeetings for the Charging Party at her house,once or twice a week.2.Margaret Ann Brown's storyMargaret Ann Brown had worked in the office of Respondent from 1951 until hermarriage in 1952, and then had returned in October 1957 where she worked untilher discharge on July 3, 1959. She had worked in the bacon-slicing hne from Octo-ber 1957 until May 11, 1959, when she was transferred to prepack. She was toldon May 8, 1959, that she was going to be transferred on May 11. She said that Mr.Duke told her not to hold it against him but he was going to have to transfer herbecause of the union activities of her husband for the Boilermakers at the plant ofBabcox & Wilcox.While on the bacon-slicing line she worked from 40 to 50 hoursa week averaging, with incentive pay, $1.22 an hour.Whereas when transferred toprepack she worked for her base pay of $1.12 an hour and only worked 20 to 30hours a week.Mr. Duke never mentioned any plan of rotation of employees to herand she knew nothing of such a plan.As to her discharge,she testified that shortly after lunch one day she was caughtby Mr. Gable while taking numbers off of the timecards by the timeclock.He askedher why she was doing that and she told him it was for her own use. He took thesheet of paper on which she had listed the numbers into the office of the productionsuperintendent,Mr. Smith.She testified that she was only taking the names of thedepartments and the clock numbers during her lunch hour. She said that she hadcopied numbers the day before but no one saw her, and she also said that she nevertouched any cards except her own.That same afternoon at about 4:15, Mr. Duketalked to her in front of the timeclock telling her that he was letting her go for viola-tion of Company Rule No. 13, which rule was posted on the bulletin board.She testified that she had never been criticized for her work.She also testified thatshe was with Ruth Jeffcoat when the Stevenson episode occurred and she was askedby Respondent's production superintendent,Smith, if she had heard Jeffcoat callStevenson a liar and she told him she had witnessed this but that Mrs. Jeffcoat wasprovoked into it.Her testimony was that almost everyone used profanity and noone ever said anything about its use.On cross-examination it was brought out in Mrs.Brown's testimony that in July1959, when discharged,she was 2 months pregnant although she says she didn'tknow herself whether she was pregnant at that time.She took the usual number ofbreaks during the day and admitted taking extra breaks. She would get either Mr.Duke, or his assistant,Mr. Bryan, to relieve when taking a break. She testified thatshe was not spoken to with respect to taking excessive breaks.Her husband was the organizer at the Babcox & Wilcox plant, where Mrs. Jeffcoat'shusband worked,and in addition wasthe secretary and treasurer of the BoilermakersUnion at that plant.Meetings of that Union were held in her home in Septemberand in December 1958.Her union activity for the Charging Party was limited to attending a union meet-ing on the evening of July 2, which was the night before she was discharged. Thistestimony is in direct conflict with an affidavit she had supplied the Regional Office inwhich she stated that she had not attended any union meetings prior to her discharge.After her discharge and after she had had her baby, the Company by letter datedFebruary 1, 1960,offered her a job in prepack where she had worked at the time ofher discharge.She replied to this letter on February 5, 1960, that she was interestedand was available for work,and on February 8, 1960,the Company wrote her sug-gesting that she report to work on Wednesday, February 10, 1960. She never re-ported on February 10 but instead telephoned just as she returned home from thehospital from an operation,and told the personnel manager that she could not workfor 6 weeks.Mrs. Brown's reply to Respondent's letter offeringher employment,was by letterdated February 5, 1960. The envelope containing this letter was postmarked Febru-ary 5, 1960. She testified that she had written the letter at home prior to going backto the hospital. It was then disclosed that she entered the hospital on February 3, and586439-61-vol. 129-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARD.did not leave until February 9.When asked how she could write the letter at herhome on February 5, when she was in the hospital on that date, she replied that shehad written the letter on February 3, before going to the hospital and that the Febru-ary 5th date must have been a mistake. After the letter had been written, it was lefton her desk for her husband to mail and she had no way of knowing why it was notmailed until February 5.C. Respondent's contentionsThe Respondent contends that it had absolutely no knowledge of the activity orinterest of either Mrs. Jeffcoat or Mrs. Brown in any labor organization.The onlydirect evidence that it had knowledge of activity of the Charging Party was a letterdated July 14, 1959, from the Charging Party to the Respondent.This appears inthe record as the Respondent's Exhibit No. 5.This letter is some 11 days after the,discharge of Mrs. Brown,and amonth and 12 days after Mrs. Jeffcoat's discharge.Shortly following the letter, the charge in the instant case was filed on July 30, 1959.A great portion of the testimony of the witnesses for the Respondentgives reasons,not only for transferring Mrs. Jeffcoat and Mrs. Brown from the bacon-slicing lineto prepack but also for discharging them.The testimony of both Mrs. Jeffcoat andMrs. Brown is denied in all critical aspects by witnesses for the Respondent.Briefly stated, the testimony indicates that there was no talk ofa union aroundthe plant during the period in question.Also that Mrs. Jeffcoat had a very bossynature with respect to the other girls on the scales, that she used vile and obscenelanguage,told dirty stories and from time to time upset other persons on the bacon-slicingline.For example, one employee, Mrs. Pettit, was so upset over the conductof Mrs. Jeffcoat that she told her husband, who was also an employee at Respondent,that she was thinking of quitting.Her husband related the conversation to ForemanDuke and within a few days Mrs. Jeffcoat was transferred to the prepack department.The general testimony, except for that of Mrs. Jeffcoat and Mrs. Brown, was thatthere was no vulgar and nasty language being used in the plant except that used byMrs. Jeffcoat.Mr. Stevenson, the one called a "damn liar" by Mrs. Jeffcoat, testifiedthat she was always asking when he was going to learn that she wasrunningthat sideof the department and that she swore and called the employees vulgar names.Mr.Stevenson told the assistant foreman, who by the way overheard the conversationbetween Mrs. Jeffcoat and Stevenson, that he would quit before he would work withher any longer after she had called him a liar.JamesAkins,witnessfor Respondent,5 testified that Mrs. Jeffcoat used vulgarlanguage almost daily, and that because she recognized his lack of appreciation fora dirty joke she refused to tell them in front of him.He worked on the boxing ma-chine on the bacon-slicing line and of course in that position worked alongside ofMrs. Brown when she was on that line.He credibly testified that Mrs. Brown wouldget behind and would require help in boxing the bacon.After she was transferred;to the prepack department, he testified that she was not aconsistentworker and inaddition regularly took breaks from work about four times a day in addition to herpermitted breaks.Although others would take more breaks than permitted, they-would not do it with her regularity.D. Concluding findingsThere is no dispute as to the fact that Mrs. Jeffcoat and Mrs. Brown were trans-ferred from a better paying job to a lesser paying job and that on June 2 and July 3,respectively, they were discharged.There is some dispute of a minor nature as tothe exact dates of the transfers and I find they took place on May 4 and 11, respec-- tively.There are no independent allegations of violations of Section 8(a)(1) ofthe Act, the entire case being predicated upon the two transfers and discharges.Thelaw is well known that from the above facts it is clear that a violation of Section8(a)(3) plus a derivative violation of Section 8(a)(1) of the Act has been madeout,should the transfers or the discharges have been made "to encourage or dis-courage membership in any labor organization."(Quoted material is from Section18(a)(3) of the Act.)Hence not every discrimination is illegal under the Act.[Emphasis supplied.]It is also well known that a discrimination in regard to tenure of employment orany term or condition of employment to encourage or discourage membership in anylabor organizationcan only be made outif there is credited evidence that the em-ployer or its agents knew, at the time of the discrimination, that the employees dis-criminated against were active either for or against a labor organization.Else the5 As a member of the Church of God of Prophesy he could not take an oath before]- testifying but could be "affirmed." BRYANBROTHERSPACKING COMPANY291discrimination cannot possibly be found toencourageordiscourage membershipin.any labor organization.Accordingly,in cases of this sort,the General Counsel has the duty of provingthat the employer or its agents knew of the activities of the discriminatees and theseactivities had to be such that the employees discriminated against(and perhaps otheremployees)would view the discrimination as being caused by the activities.Therebyencouragement or discouragement,as the case may be could be ascertained.In most"pretext"cases, that is where the General Counsel can prove that the reason givenby the employer for his actions against his employees is merely a pretext with the realreason being to encourage or discourage membership in a labor organization, theactions of the employees takes place among the employees of the employer.Ofcourse, I believe the language of the Act is broad enough to cover a situation wherethe employer would fire an employee because the employee was notorious as beingeitherproorantia labor organization even though the labor organization was seekingto organize employees of another employerHowever, in situations of this sort Iwould expect proof in addition to the proof for a normal"pretext"case.Particularlywould this hold true when the other employer is not even in the same type of business,as is the situation in the instant case. I take judicial notice of the fact that the wellknown firm of Babcock&Wilcox is not in the same type of business as the meatpacking and processing business of the Respondent.Now to apply the law to the facts of this case we must first determine what activi-ties, if any, were engaged in by the employees affected by the change in tenure of,employment.Assuming, without now deciding that the testimony of Mrs. Jeffcoatand Mrs. Brown(which bythe way is theonlytestimony of their union activity andthe only testimony of knowledge thereof by Respondent)should be credited, I findthe only activity engaged in prior to their transfers was being wives of men who hadtheir own union meetings in their respective houses. Such meetings were held twicea month by Mrs. Jeffcoat until time of trial,but Mr.Brown had not had one for some5 months before Mrs. Brown's transfer.These meetings involved their husbandswho were active in organizing the employees of their employer(Babcock & Wilcox)in the Boilermakers'Union.Nowhere is there evidence that these two wives attended-themeetings,or took part in them.I can only infer that they were tolerated.Nowhere is there evidence that would cause a reasonably prudent man to believethat the next step for these wives would be to start organizing the employees of theRespondent.Nowhere is there evidence that this employer would want to dis-criminate against them because of their husbands'activities(except for testimony tothis effect by the wives).As a matter of fact,neither one even knew the name of orIdentity of -the international representative of the Charging Party.The only evidenceof any activity for Charging Party is the bare claim by each woman that the nightbefore her respective discharge each signed a card in the ChargingParty.No offerwas made to introduce either card.And in the case of Mrs. Jeffcoat,she said sheeven left the card at home for her husband to turn in for her to the Boilermakers(although the card allegedly was for the Charging Party),and there is no evidenceadduced that the Respondent could possibly know of these signings.Except for herown testimony there is no evidence of Company knowledge of the meetings held ather house or of the signing of the card.To assume company knowledge of Mrs.Jeffcoat's union activities,if any,I would have to conclude that it took Respondent8 months to find out about repeated meetings of as many as 30 people at her home,but that it took Respondent only overnight to find out about her card-signing at herhome in the presence of no one.True, we have each one of these women testifying that a supervisor of Respondenttold each one,in effect,that they were going to be transferred because of the unionactivity of their'husbands.Again this alleged activity was the meetings of the Boiler-makers above.Even if I credit both Mrs.Jeffcoat and Mrs. Browninfull,Iwould have greathesitancy in finding that the General Counsel sustained his burden of proof becausehe has not established as an ascertainable fact any activity of Mrs. Jeffcoat or Mrs.Brown either for or against any labor organization.However, I need not pursue that most entertaining theory further nor do I basemy findings on it as I simply do not credit the only witnesses put on the stand by the'General Counsel for his case, namely Mrs. Jeffcoat and Mrs. Brown,when other-witnesses have denied their testimony.And I do not credit their statements to theeffect that they each signed a card in the Charging Union the night before theirdischarges.The whole story of Mrs. Jeffcoat's transfer is incredible. I cannot imagine any-one intelligent enough to be a responsible supervisor(Ifind Mr. Duke to be aresponsible supervisor and he impressed me as being intelligent)tellingMrs. Jeff- 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoat that she was transferred to a lesser paying job and would be fired later becauseof her husband's union activities for the following reasons:1.A person would pick a time to do this, if he really wanted to be secretive aboutit (and the General Counsel's theory is that he wanted to be secretive), other thanearly in the morning when all employees on the bacon-slicing line were at theirfreshest and not only would wonder why the foreman was delaying Mrs. Jeffcoatbut would be resentful as their group incentive would Abe adversely affected by herabsence from the line.No evidence on this was adduced as to whether anyone com-mented or saw Mrs. Jeffcoat and Mr. Duke together.Her story is ridiculous.Shesaid it was about 9 a.m. on Thursday when she talked to Mr. Duke on the elevator.She admitted, on cross-examination, to going out of the room to find Duke. She hadwaited 3 days to ask Mr. Duke about the matter and now she couldn't wait until hegot back into the room.Apparently this ridiculous testimony dawned on her as shechanged her testimony showing that she had gone to the rest room and had stoppedto talk to Mr. Duke on the way back. This smacks of afterthought and is uncon-vincing because there is a 15-minute break at 9:30 just 30 minutes away. It is notMrs. Jeffcoat but rather Mrs. Brown who had difficulty in waiting for rest periods.2.There is no reason why Mr. Duke would need to take Mrs. Jeffcoat in anelevator and stop in between floors to tell her this.This again would create commentand talk.There is no evidence as to this.3.This flagrant conduct would become known to fellow employees or Mrs. Jeff-coat, having a reputation as one who did not bridle her tongue, would surely tellsomeone, and she did not. (At least there was no evidence as to this.)4.One having the independent character of Mrs. Jeffcoat would react violentlyagainst her foreman or her employer and someone would hear of it.At least noone sotestified.As a matter of fact, she only told Mr. Duke, "If you've gotta, you'vegotta" at the time he told her he was going to have to fire her.5.Her story of her discharge, to be consistent under her own evidence, wouldhave tied into the previous threat and if she were really not being fired for callingMr. Stevenson a liar, Mr. Duke would have said something to the effect that "This isit" or "Remember, I warned you" rather than "They are trying to make a mountainout of a damned molehill." These very words, on the contrary, reflect an opinionof a man honestly fearful of the consequences of an incident.He never would saythat if he were her friend as she alleged and if he knew the employer was merelyusing the incident as a pretext for an earlier decision to fire her because of herhusband's union activities.He knew all her employee-traits.She testified thatfollowing her discharge, but within the same week of it, she began organizing theemployees of Respondent.This being an uncontradicted fact, I believe she wouldhave done the same thing at the time of the transfer if Mr. Duke really told herhe was going to have to fire her later on for her husband's activities. I believe shewould then have started her activities.As she did not do so, I find he never sotold her.Not only was she not transferred because of her husband's activities but she cannot establish that she was transferred in order to equalize the work, as was hertestimony.Mrs Brown stated that she had not heard of Duke's alleged proposed rotationplan.Of course, Mrs. Jeffcoat said that Mr. Duke spoke only to the weighers aboutrotation with prepack.But that would make littlesense.If hours were .to beequalized, why would only the bacon scalers be involved in the rotation.Whywould not all the women on the bacon-slicing line be included inasmuch as theyformed the group for their incentive plan.Moreover, if such a proposal had beenmade, it would have been the subject of discussion, as it would mean a reduction inpay, and Mrs. Brown, being in the group, surely would have heard of it. I findthatMr. Duke never transferred her under a plan to equalize the pay nor did hetransfer her because of her husband's union activities. So long as transfers are notdiscriminatory under the Act it does not matter why they are made.In addition to the above analysis of her basic testimony, I do not credit MrsJeffcoat as against Mr. Duke and all the other witnesses who testified. She im-pressed me as an extremely biased witness for her case. She did not impress meas a candid, forthright witness as did the others whose testimony did not corroboratehers.One incident illustrates how Mrs. Jeffcoat would shift her testimony, and thisinvolved an obvious fact.On cross-examination she testified that when she wentto Mr. Gable's office (pursuant to Mr. Duke's message that Mr. Gable wanted to seeher about going to the Dukes' for coffee) she identified the office as one which Mr.Gable shared with Mr. Smith, the production superintendent.Then within 13pages testimony, when relating the events at the time she called Mr. Stevenson a"damned liar," she was asked if the office were also Mr. Smith's office.Her reply BRYAN BROTHERSPACKING COMPANY293was, "I suppose so.He was in there." Then for some reason she became wary andwould not say the office was Mr. Smith's but ". . . knew he spent a lot of time inthere ..Then after testifying that she had been in the office before, the fol-lowing took place:Q. Had you ever seen Mr. Smith in that office before?A. No, sir.Q. You had never seen him in that office before?A. Notseated at a desk,no, sir.Q. Not seated at a desk?A. He might have been inside talking to Mr. Gable but never seated at thedesk.The only one who corroborated her was Mrs. Brown.Ido not credit Mrs. Brown. In two different incidents she herself shook mefrom crediting her.First she swore in an affidavit that she had not attended a unionmeeting prior to her discharge and then at the trial swore she had attendeda meetingon .the evening of July 2, 1959, the night before her discharge.This meeting, by theway, she swore was the first meeting she ever attended.Then there is the testimony of the misdated letter of February 5, 1960.It strainsmy credulity to credit her in this in view of the previous switch in testimony.At notime in her testimony did she seek to offer an explanation of the fact that she ob-viously was not in the hospital and at the same time at home on February 5, 1960.She never attempted to explain the date problem.Rather it was only throughrepeated questioning that it was determined that her hospital admittance date castdoubt on the date of the letter.At that time she brazened it out by attempting toexplain that she must have typed a "5" for a "3," and that she then left this importantletter sealed at home for her husband to mail and he, knowing nothing of the dateof the letter, providentially mailed it on February 5, 1960.But if all that is true,whydid she leave the letter for her husband to mail when she by then knew shewas reentering the hospital and would not be available for workasstated in theletter?In addition to the above, we have an incredible story by Mrs. Brown similar tothat of Mrs. Jeffcoat. She, like Mrs. Jeffcoat, did nothing when allegedly Mr. Duketold her she was being transferred because of her husband's union activities (whichhad ceased,as far as meetings at her house were concerned,some 5 months earlier.)Neither she nor Mrs. Jeffcoat ever spoke to each other(as far as the record shows)about their transfers yet they were made within a week of each other. She wasasked by counsel if she participated in any other union activity other .than her card-signing(she admitted she did not participate in the discussions in the meetings herhusband held at their house for the Boilermakers). She replied that she was in theoriginal group that discussed organization before any meetings were held.Mrs.Jeffcoat placed the first meeting with the union organizer almost a month prior tothe date Mrs. Brown said she signed the card.Why she would wait until July 2 tosign the card,assuming without deciding for the moment that she did sign a cardand on that date, and why she would not tell Mrs. Jeffcoat and the union organizerof the conversation with Mr. Duke are questions that when unanswered make herstory incredible.Again, the General Counsel has failed to establish that Respondent had knowl-edge of any union activity involving her or her husband.Because the essential element of knowledge by Respondent of union activitiesof Mrs. Jeffcoat and Mrs. Brown (or of their husbands)has not been establishedby theGeneral Counsel,it is unnecessary to consider Respondents' defenses, con-tentions,and proof 6The size of the plant is a factor or circumstance to be considered in drawing anyinference of knowledge.7But there is nothing in this case to "trigger"the allegedactions of the employer into discriminating against either Mrs. Jeffcoat or Mrs.Brown.Husbands of both had been active in the Boilermakers at Babcock&Wilcoxfor many months and meetings had been held at their houses for months.Whatleads the General Counsel to believe that sudden action of the Respondent was aviolation of theAct?TheGeneral Counsel has not provided an answer to thise Employer knowledge eitherdirectly oras a reasonable inferenceunder all thecircum-stances-isan essentialingredientto sustain a violationof Section 8(a) (3) of the Act.See for exampleMarion Mills (Division of Munsingwear,Inc.),124 NLRB 56, andUnion News Company,112 NLRB420, 423.7 CompareWiese Plow WeldingCo, Inc,123 NLRB 616,andDiamond Ginger Ale,Incorporated,125 NLRB 1173. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion.Based on the findings and reasons set forth above,I shall recommenddismissal of the complaint in its entirety.Upon the above findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheCharging Party is a labor organization within the meaning of Section 2(5)of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint.8[Recommendations omitted from publication.]8As the alleged violations of Section 8(a)(1) of the Act are derivative of Section8(a) (3) they, too,fallwhen 8(a) (3) falls.Walsh-Lumpkin Wholesale Drug CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America, Local878.Case No. 06-CA-913 (formerly15-CA-1668).October 6, 1960DECISION AND ORDEROn May 24, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and the Respond-ent also filed a brief in support of its exceptions.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thiscase,'and hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner with the following additions andmodifications.1.The Respondent has made a number of procedural objections tothe proceedings.They are :(a)The hearing was unauthorized because no valid charge wasfiled with the Board.The charge filed was signed "Odell Smith,President, by James E. Youngdahl, Attorney."The Board's Rules(Section 102.11) provide that a charge "shall be in writing and signed,and either shall be sworn to . . . or shall contain a declaration by'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel(Chairman Leedom andMembers Rodgers and Fanning].129 NLRB No. 31.